Citation Nr: 0205874	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  95-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date earlier than February 26, 
1996 for the grant of a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel





INTRODUCTION

The appellant had active duty from March 1967 to October 1968 
and from January 1976 to April 1986.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Cheyenne Medical and 
Regional Office Center (RO), which, in part, denied a total 
disability rating based on individual unemployability.  

In an April 1997 rating decision the RO granted a total 
disability rating based on individual unemployability, with 
an effective date of February 26, 1996.  That decision 
constituted a full award of the benefit sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) and 
ruling that a notice of disagreement applies only to the 
element of the claim being decided, such as service-
connectedness).  See also Holland v. Gober, 124 F.3d 226 
(Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. 
App. 324 (1996).  For this reason, the Board no longer has 
jurisdiction over the claim of entitlement to a total 
disability rating based on individual unemployability.  

In a November 1997 statement, however, the appellant 
expressed disagreement with the effective date assigned for 
the total disability rating.  In its April 1998 decision on 
another matter, the Board noted that the RO had not yet 
developed for appellate review the claim for an earlier 
effective date for the total disability rating.  The Board 
remanded the claim so that the appellant could be provided 
with a statement of the case and an opportunity to file a 
responsive substantive appeal.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (failure to issue a statement of the case in 
response to a notice of disagreement is a procedural defect 
requiring remand).  The RO issued a statement of the case in 
July 1998 and the appellant responded with a July 1998 
substantive appeal, thereby perfecting an appeal as to this 
issue.  

In a November 17, 1999, decision, the Board granted an 
effective date to April 8, 1995, for a total disability 
rating based upon individual unemployability.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated April 25, 
2001, the Court, citing only the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), vacated the 
Board's November 17, 1999, decision in its entirety and 
remanded the claim for readjudication.  The case is now again 
before the Board for readjudication.  


FINDINGS OF FACT

1.  The RO received, on February 26, 1996, the appellant's 
application for a total disability rating based upon 
individual unemployability.  

2.  The appellant was unemployable as of April 8, 1995.  


CONCLUSION OF LAW

The criteria for an effective date of April 8, 1995 for a 
total disability rating based upon individual unemployability 
are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(p) and (r), 
3.151, 3.155, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 286-
90 (2001) (VCAA potentially applicable to all claims for 
VA benefits), Livesay v. Principi, 15 Vet. App. 165, 171 
(2001) (holding that VCAA is not applicable to claims for 
revision based on clear and unmistakable error, but not 
discussing VCAA's applicability to earlier-effective-date 
claims), see also Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(statutory changes most favorable to veteran must be applied 
first by VA); compare Smith (Claudus) v. Gober, 14 Vet. App. 
227, 231-32 (2000) (VCAA inapplicable to matters of statutory 
interpretation).  

The appellant filed a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability) on 
February 26, 1996, thereby satisfying the requirements of 
38 U.S.C.A. § 5102 (West Supp. 2001) and 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  Before 
granting unemployability benefits, the RO sent the appellant 
a November 1996 statement of the case, which listed the legal 
criteria for determining whether the appellant was 
unemployable due to service-connected disabilities, the 
evidence considered, and the analysis of the facts as applied 
to those criteria.  After granting unemployability benefits 
and after the appellant disagreed with the effective date of 
the award, the RO sent him a July 1998 statement of the case 
listing the legal criteria for determining the effective date 
of an unemployability award, the evidence considered, and the 
analysis of the facts as applied to that criteria.  By these 
documents, the RO informed the appellant of the information 
and evidence necessary to substantiate the current claim and 
of the evidence it had considered.  The Board concludes from 
these actions that VA has informed the appellant of the type 
of information and evidence necessary to substantiate his 
claim and of what has been developed and considered.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his application and in a June 1996 statement, the appellant 
stated that he had worked since 1993 at three employers.  In 
July 1996, the RO sent to these employers requests for 
information on the appellant's employment.  In his 
application, the appellant also indicated that he had 
received treatment from Dr. Robert Barnes at the VA Medical 
Center (VAMC) in Seattle; the record includes a report from 
Dr. Barnes dated in August 1994 and VA clinical records from 
the Seattle VAMC dated in 1993 and 1994.  In a November 1996 
statement, he indicated that he had received treatment at the 
VAMC in Cheyenne; the record includes VA clinical records 
from that facility dated from February 1994 to December 1996.  
The record also includes reports of a VA psychologist in 
January 1997 and a VA psychiatrist in December 1996 and 
January 1997.  The RO has also obtained records, in February 
1997, from the Social Security Administration relevant to 
that agency's determination that the appellant was 
unemployable.  As for records of private treatment, the 
record includes an October 1994 psychotherapist's statement 
discussing the appellant's psychiatric condition.  The 
appellant has not identified any other source of information 
or evidence that would help substantiate his claim.  The 
Board concludes that VA has undertaken reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in July and August 1996 and in March 1997 
concerning the disabilities at issue here, thereby satisfying 
the need for examination in this case.  Further examination 
is unnecessary.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


II.  Analysis

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.151 (2001).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  Benefits are generally awarded based on the "date 
of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 3.400 
(2001).  However, the effective date for an increase in 
disability evaluation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date and otherwise, the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2001).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2) (West 2001); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2001).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2001).  

From this recitation of the pertinent law and regulations, 
the Board must first determine when the appellant filed an 
application for unemployability benefits.  Once that date is 
determined, then the Board can look at the evidence relevant 
to the one-year period immediately prior to receipt of that 
application to determine if the appellant was unemployable 
during that period.  

On February 26, 1996, the RO received from the appellant a VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), his application for a 
total disability rating based upon individual 
unemployability.  Before receipt of this form, the appellant 
had filed statements with the RO, in October 1968, February 
1975, August 1991, February and March 1993, August 1994, and 
October 1994, seeking a variety of other benefits.  The 
appellant also testified at a February 1995 hearing.  In none 
of these communications did the appellant raise an 
unemployability claim.  Thus, the "date of receipt" of the 
claim is February 26, 1996.  

The effective date may be earlier than February 26, 1996, if 
it is factually ascertainable that an increase in disability 
had occurred within one year from such date, on or after 
February 26, 1995.  Otherwise, the effective date is the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2001).  

The evidence of record relevant to the effective-date aspect 
of the appellant's unemployability claim includes the 
following:

? VA examination in January 1987, showing that the 
appellant worked as an editor of a commercial magazine.  

? A private psychologist's August 1991 statement, in 
which he stated that he treated the appellant through 
the Denver Vet Center from September 1986 to April 1988 
and had never known him to hold a job for any 
significant period of time.  The psychologist noted his 
opinion that the appellant was unemployable.  

? A September 1991 VA clinical record entry, indicating 
that the appellant was employed as a child case worker.  

? An October 1991 VA clinical record entry, noting that 
the appellant's chief complaint was chronic 
unemployability.  

? A November 1991 VA clinical record entry, showing that 
the appellant worked a night job.  

? A February 1992 VA clinical record entry, indicating 
that the appellant was looking for additional work; a 
June 1992 entry showed that he had found a new job.  

? VA examination report in April 1993, revealing that the 
appellant had lost a bakery job secondary to a hernia 
and a telemarketing job secondary to psychiatric 
symptoms.  The examiner noted that the appellant was on 
unemployment benefits.  

? A November 1993 VA clinical record entry, stating that 
the appellant was employed. 

? A December 1993 VA hospitalization report, indicating 
that the appellant was employed as an artist.  

? A March 1994 VA clinical record entry, showing that the 
appellant worked part time.  

? A July 1994 VA clinical record entry, indicating that 
the appellant was looking for more stable employment.  

? A VA psychiatrist's August 1994 statement, which noted 
that over the previous two years the appellant had a 
series of low paying jobs from which he was frequently 
fired or quit.  

? An August 1994 VA clinical record entry, showing that 
the appellant had lost a job.  

? VA psychiatric examination in September 1994, revealing 
that the appellant could not hold a job due to his 
service-connected psychiatric symptomatology.  

? An October 1994 statement from a private mental health 
counselor, which noted that the appellant had 10 
separate employment situations since September 1992, 
most of which failed.  

? A November 1994 VA clinical record entry, indicating 
that the appellant was working part time and wanted to 
go to design school.  

? The transcript of a February 21, 1995, hearing, in 
which the appellant testified that he worked 16 to 20 
hours per week, an amount that varied from week to 
week.  

? A July 1996 statement from one of the appellant's 
former employers, which indicated that the appellant 
last worked on April 7, 1995.  

? VA examination in July 1996, indicating that the 
appellant stated he last worked in May 1995.  

? VA examination in August 1996, showing that the 
appellant was enrolled in a college-level course of 
instruction and had not had any regular employment 
since May 1995.  

The record includes various documents dated prior to February 
26, 1995 suggesting unemployability, including the August 
1991 private psychologist's statement, the April 1993 VA 
examination report, the August 1994 VA psychiatrist's 
statement, and the September 1994 VA psychiatric examination 
report.  Other documents over this same period showed that 
the appellant had various part-time jobs.  These documents, 
therefore, indicate a history of intermittent employment made 
difficult by the service-connected psychiatric 
symptomatology.  However, because the date of receipt of the 
claim is February 26, 1996 and the one-year period before the 
date of receipt of the claim commenced February 26, 1995, an 
effective date for an unemployability rating cannot be prior 
to February 26, 1995.  

From February 26, 1995 through February 25, 1996, though, the 
evidence indicates that the appellant last worked on April 7, 
1995.  An employer stated, in a July 1996 statement, that the 
appellant last worked on that date.  This information is 
consistent with the appellant's contentions that he last 
worked at about that date.  For this reason, the Board 
determines that the evidence supports an effective date of 
April 8, 1995, the day after he last worked, for the grant of 
a total disability rating based upon individual 
unemployability.  The Board also determines, because the 
appellant worked until April 7, 1995, that the preponderance 
of the evidence is against the claim for an effective date 
earlier than April 8, 1995.  


ORDER

Entitlement to an effective date of April 8, 1995 for the 
grant of a total disability rating based upon individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

